Citation Nr: 1001086	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-31 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to March 
1951, May 1954 to June 1956, and October 1957 to January 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

This case was previously before the Board in April 2008 when 
it was remanded for further development.  This case was again 
before the Board in April 2009 when it was referred to the 
Veterans Health Administration (VHA) for a medical expert 
opinion.  An opinion was obtained in August 2009 and a copy 
of this opinion was sent to the appellant and his 
representative in September 2009.


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss (SNHL) was not manifested 
in the first post service year; and the Veteran's current 
bilateral hearing loss disability is not related to excessive 
noise or acoustic trauma experienced in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted treatment records 
from Dr. J.H.  The appellant was afforded VA medical 
examinations in March 2005 and September 2008 and the 
Veteran's claims folder was reviewed by a specialist who 
provided an opinion in August 2009.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The Veteran seeks service connection for bilateral hearing 
loss.  The Veteran contends that his hearing loss is due to 
his exposure to loud noise while serving in Battery C, 31st 
Field Artillery Battalion, 7th Infantry Division and reports 
that his hearing has gradually worsened since service.

The Veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for bilateral hearing 
loss.  After separation from service, the Veteran indicated 
that he was first treated for hearing loss in the 1970's by 
Dr. W., an audiologist, in Missouri.  The Veteran reported 
that Dr. W. is deceased and no records are available.  The 
Veteran stated that he was treated for hearing loss in the 
1980's by Dr. B. at White River Medical Center in Batesville, 
Arkansas.  The Veteran reported that Dr. B. subsequently left 
White River Medical Center, with his records, and he has not 
been able to locate the doctor.

The Veteran underwent a private hearing evaluation in 
February 2000 performed by Dr. J.H.  Dr. J.H. reported in a 
July 2004 statement, that the audiometry performed in 
February 2000 revealed "mild sloping to severe sensorineural 
hearing loss for the right ear and a mild sloping to profound 
sensorineural hearing loss for the left ear."  Dr. J.H. did 
not render an opinion on the etiology of the Veteran's 
hearing loss.

The Veteran has been treated by VA for hearing loss since 
March 2004.  The VA treatment records reveal that the Veteran 
has reported that he had had hearing loss since service and 
that he had been exposed to artillery fire while in service.  
The treatment notes indicate that the Veteran has severe 
sensorineural hearing loss in the right ear and profound 
sensorineural hearing loss in the left ear.  In September 
2004 the Veteran was noted to be fitted for hearing aids.  
However, the VA outpatient records do not reveal an opinion 
on the etiology of the Veteran's current hearing loss.

In March 2005, the Veteran was afforded a VA Compensation and 
Pension (C&P) examination in conjunction with his claim.  
Upon audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
65
75
85
LEFT
20
40
65
95
105

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.  
The examiner diagnosed the Veteran with gradually sloping 
mild to severe high frequency sensorineural hearing loss in 
the right ear and gradually sloping mild to profound high 
frequency sensorineural hearing loss in the left ear.  The 
examiner indicated that due to the number of years between 
the Veteran's military service and the time when he first 
reported that his hearing was first evaluated in the private 
sector and the evidence of four normal whisper tests during 
military service, it would be too speculative to render an 
opinion regarding whether there is any relationship between 
the Veteran's current hearing loss and the Veteran's military 
service.

In September 2008, the Veteran was afforded a VA C&P 
examination in conjunction with his claim.  Upon audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
70
75
85
LEFT
25
45
70
90
105

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 80 percent in the left ear.  
The examiner diagnosed the Veteran with mild to moderate 
sensorineural hearing loss at 750 to 1000 Hertz then sloping 
to a moderately severe to severe sensorineural hearing loss 
at 1500 to 8000 Hertz in the right ear and mild to moderate 
sensorineural hearing loss at 750 to 1000 Hertz then sloping 
to a moderately severe to profound sensorineural hearing loss 
at 1500 to 8000 Hertz in the left ear.  The examiner reported 
that without ear and frequency specific audiological data at 
discharge or within one year of discharge an opinion 
regarding the etiology of the Veteran's hearing loss could 
not be rendered without resorting to speculation.  The 
examiner noted that the whisper and spoken voice tests were 
within normal limits at enlistment and discharge and that 
these tests do not give ear or frequency specific data and do 
not rule out the presence of a high frequency hearing loss.  
There was no complaint or report of hearing loss found in the 
service treatment records.  The examiner further noted that 
the first indication of hearing loss was not made until 
February 2000 by a private sector audiogram.  The examiner 
again stated that without ear and frequency specific 
audiological data at discharge or within one year of 
discharge, an opinion regarding etiology could not be 
rendered without resorting to speculation.

In January 2009 the Veteran's claims folder was reviewed by 
the VA audiologist who performed the VA examination in 
September 2008.  The audiologist indicated that the medical 
records did not reveal any indication of any hearing loss in 
service and that the Veteran's hearing was evaluated in the 
private sector in February 2000 and revealed hearing loss.  
The audiologist noted that the Veteran underwent VA 
audiological testing in July 2004 and May 2008 and was issued 
hearing aids in June 2008.  After reviewing the claims folder 
the audiologist rendered the opinion that since the whisper 
and spoken voice tests performed during the Veteran's 
military service were normal and that while they do not give 
ear or frequency specific information and do not rule out the 
presence of a high frequency hearing loss, the Veteran would 
not have been able to pass the examinations with his current 
hearing loss.  The audiologist noted that there was no 
indication of any hearing loss in the claims folder prior to 
the Veteran's February 2000 private hearing examination.  As 
such, the audiologist rendered the opinion that the Veteran's 
hearing loss is less likely than not related to the Veteran's 
military noise exposure.

In August 2009 a VA Ear, Nose, and Throat (ENT) specialist, 
after reviewing the Veteran's claims folder, prepared an 
opinion regarding the etiology of the Veteran's current 
bilateral hearing loss at the request of the Board.  The 
physician noted that he reviewed the claims folder, including 
the audiologic data and previous reports and opinions within 
the file.  The physician noted that the Veteran underwent a 
whispered voice test in January 1958 at the time of his 
discharge from service that revealed normal hearing.  The 
physician stated that the test is not sensitive to high 
frequency hearing loss.  He further reported that there was 
no complaint or finding of hearing loss.  The physician 
stated that three prior exams, dated in 1951, 1954, and 1947, 
also did not reveal any complaints or any findings of hearing 
loss.  The specialist reported that the first audiometric 
data available for review was dated in February 2000, 42 
years after the discharge examination.  The February 2000 
examination revealed right mild sloping to severe 
sensorineural hearing loss and left mild sloping to profound 
sensorineural hearing loss.  The specialist cited an 
Institute of Medicine of the National Academies (2005) study 
entitled Noise and Military Service that concluded that based 
on current knowledge noise induced hearing loss occurs 
immediately and, therefore, there is no scientific support 
for delayed onset of noise induced hearing loss years after 
the exposure event.  The ENT rendered the opinion that due to 
the lack of audiometric evidence, but acknowledging that the 
discharge testing was not frequency specific, it is less 
likely as not that the Veteran's military noise exposure is 
the cause of the Veteran's current hearing loss, first 
documented in 2000, more than 40 years following discharge.

The Veteran has credibly reported that he was exposed to 
excessive noise/acoustic trauma in service.  He also reported 
that his hearing has gotten gradually worse since he served 
with the field artillery.  His DD214 for that period of 
service indicates that he served from July 1949 to March 1951 
with Btry C 31st FA BN APO 7.  His military occupational 
specialty was 3844 and he had seven months and 18 days of 
foreign service.  He received an occupation medal (Japan).  
During his period of service from October 1957 to January 
1958, he received a sharpshooter badge with carbine bar.  The 
Veteran reported during a May 2008 VA audiological evaluation 
that he is a right-hand shooter and denied significant 
occupational noise exposure.  He has also credibly reported 
that he was seen for hearing loss in the 1970's and 1980's 
but that the records are no longer available.

The Board finds that entitlement to service connection for 
bilateral hearing loss is not warranted.  The Veteran's post 
service treatment records reveal that the Veteran currently 
has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  
The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any hearing loss.  The 
Board acknowledges that the Veteran has reported and that the 
Veteran is competent to report that he has had progressively 
increasing problems with his hearing since separation from 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Board further acknowledges that the Veteran has 
credibly reported that he was seen for hearing loss in the 
1970's and 1980's.  However, the Board notes this treatment 
occurred more than 10 years after separation from service.  
As the Veteran was provided examinations by VA in 1951 and 
1956 and did not report problems with his hearing but did 
report symptoms of a condition for which he had not claimed 
benefits, the Board finds that the Veteran's assertion that 
he has had progressively worsening hearing since discharge 
from service lacks credibility.

The Veteran's claims folder was reviewed by a VA audiologist 
in January 2009.  After reviewing the claims folder the 
audiologist rendered the opinion that the Veteran's hearing 
loss is less likely than not related to the Veteran's 
military noise exposure.  The audiologist provided the 
rationale that the whisper and spoken voice tests performed 
during the Veteran's military service were normal and that 
while they do not give ear or frequency specific information 
and do not rule out the presence of a high frequency hearing 
loss, the Veteran would not have been able to pass them with 
his current hearing loss.  In addition, the audiologist noted 
that there was no indication of any hearing loss in the 
claims folder prior to the Veteran's February 2000 private 
hearing examination.

At the request of the Board, a VA ENT specialist reviewed the 
entire claims folder in August 2009 and rendered the opinion 
it is less likely as not that the Veteran's military noise 
exposure is the cause of the Veteran's current hearing loss, 
first documented in 2000, more than 42 years following 
discharge.  The Board acknowledges the argument of the 
Veteran's representative that the VA ENT specialist did not 
comment upon the Veteran's reported continuity of 
symptomology and the Veteran's DD214.  However, the Board 
notes that the VA ENT specialist specifically indicated that 
he reviewed all of the Veteran's records.  As such, the Board 
finds that the VA ENT specialist did consider the Veteran's 
statements and the DD214, which were of record at the time 
the VA ENT specialist's opinion was rendered.  See Ashley v. 
Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption of 
regularity" applies to the official acts of public officers, 
and in the absence of clear evidence to the contrary, it must 
be presumed that they have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994); see also Newhouse v. Nicholson, 497 F.3d 1298, 1302 
(Fed. Cir. 2007) (citing Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000)) ("There is a presumption that VA 
considered all of the evidence of record.").  The examiner's 
rationale, however, which was based on a medical study is 
that hearing loss occurs at the time of the event.  This is 
probative evidence against the claim.

As such, although the evidence reveals that the Veteran 
currently has a bilateral hearing loss disability pursuant to 
38 C.F.R. § 3.385 and it is credible and consistent with the 
Veteran's service that he was exposed to excessive noise / 
acoustic trauma in service, the Veteran's hearing loss 
disability did not manifest within the first year after 
separation from service and the preponderance of the evidence 
is against finding that the Veteran's current hearing loss 
disability is related to the Veteran's active service.  
Therefore, entitlement to service connection for bilateral 
hearing loss must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for bilateral hearing loss, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


